FILED
                             NOT FOR PUBLICATION
                                                                            AUG 30 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


NAN JIANG; ZHU JI; XIAO XIAO                     No.   13-71266
JIANG,
                                                 Agency Nos.         A089-893-237
              Petitioners,                                           A089-893-238
                                                                     A089-893-239
 v.

JEFFERSON B. SESSIONS III, Attorney              MEMORANDUM*
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted August 28, 2017**
                                Pasadena, California

Before: WARDLAW and BYBEE, Circuit Judges, and ILLSTON,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Susan Illston, United States District Judge for the
Northern District of California, sitting by designation.
      Nan Jiang (“Jiang”), Zhu Ji, and Xiao Xiao Jiang petition for review of the

Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration

Judge’s (“IJ”) decision denying Jiang’s applications for asylum and withholding of

removal.1 We deny the petition.

      Substantial evidence supports the BIA’s decision. See Shrestha v. Holder,

590 F.3d 1034, 1039 (9th Cir. 2010). The IJ noted discrepancies between Jiang’s

testimony and other evidence in the record, and determined that Jiang should

provide corroborating evidence of his regular church attendance in the United

States and proof that his child, petitioner Xiao Xiao Jiang, lived in Hawaii.

      “Where the trier of fact determines that the applicant should provide

evidence that corroborates otherwise credible testimony, such evidence must be

provided unless the applicant does not have the evidence and cannot reasonably

obtain the evidence.” 8 U.S.C. § 1158(b)(1)(B)(ii). If the IJ requires

corroboration, “the IJ must give the applicant notice of the corroboration that is

required and an opportunity either to produce the requisite corroborative evidence

or to explain why that evidence is not reasonably available.” Ren v. Holder, 648

F.3d 1079, 1093 (9th Cir. 2011).



      1
             Zhu Ji, Jiang’s spouse, and Xiao Xiao Jiang, Jiang’s child, are
derivative beneficiaries of Jiang’s asylum application. See 8 U.S.C. § 1158(b)(3).
                                          2
      Jiang was given notice of the IJ’s decision and a two-day continuance of the

hearing to allow him the opportunity to obtain the required evidence. Jiang

submitted an additional letter regarding his church attendance, but the IJ found this

evidence was also inconsistent with his testimony. Jiang had testified that he

would be able to bring his child to court, but he did not do so and offered no

explanation for his failure to present his child or other evidence that she lived in

Hawaii.2 The IJ and BIA concluded that such evidence was reasonably obtainable,

and a reasonable trier of fact would not be compelled to conclude that

corroborating evidence was unavailable. See 8 U.S.C. § 1252; see also Shrestha,

590 F.3d at 1047. In light of Jiang’s failure to provide available corroborating

evidence, a reasonable trier of fact would not be compelled to find that Jiang met

his burden of proof.

      Jiang failed to establish that he qualified for the requested relief, and the

court need not review the additional reasons for the denial of his applications or the

alternative finding that Jiang, even if credible, failed to establish past persecution

or a well-founded fear of future persecution in China.

      The petition for review is DENIED.



      2
          Jiang also failed to challenge this basis of the denial in his petition for
review.
                                              3